Walton, J.
The proceedings of the collector in seizing and selling the plaintiff’s property appear to have been legally correct.
The first, second and third objections to his proceedings — namely: that no notice was given by the assessors; that the land is not properly described by the assessors; and that it does not appear to have been improved land — are errors, which, if they exist, the collector is not responsible for. A collector is responsible for no illegalities but his own. Nowell v. Tripp, 61 Maine, 426.
The fourth objection, that parol evidence was not admissible to prove that the land assessed to the plaintiff was improved land, is immaterial, for the reason already given, that the omission to describe the land properly would be the fault of the assessors, and not the fault of .the collector, and he would not be responsible for it.
The fifth objection, that there was no legal vacancy in the office of collector, and that the appointment and election of the defendant, were therefore null and void, is not well taken. It was not necessary that there should be a vacancy. It was enough that the existing collector had not only neglected.and refused to complete the collection, but had actually surrendered the lists committed to him to the assessors. R. S., c. 6, § 97, § 119, § 121, § 137, and §138. ' ■
*462The sixth objection, that the defendant had no legal right to remove the property from the town in which it was distrained, is not in our judgment well founded. The property was removed from a place where there would be but few, if any, bidders, to a suitable place. The removal was therefore prudent and proper. There is no law requiring property to be sold in the town where it is'dis-trained. In such cases town lines are of no importance. Russell v. Richards, 11 Maine, 371.
The seventh objection, that the fees and charges for keeping and selling the property were exorbitant and illegal, is not sustained. An officer’s fees for travel are four cents a mile each way. It is mere matter of form, and of no practical importance, whether the fees are taxed at four cents a mile each way, or at eight cents a mile one way. The result is the same. In this case the officer taxed his fees at eight cents a mile one way. He was allowed to amend-by taxing four cents a mile each way. We consider the amendment of no importance. The amount charged was not thereby changed. The taxation wastwell enough without the amendment. The other charges appear to be legal and reasonable.
The eighth objection, that the property was not kept four days, is not well founded in fact. The officer’s return shows that it was kept four days, and there is no evidence in the case contradicting it.
The ninth objection, that the defendant was improperly allowed to amend his return, by taxing his fees for travel at four cents a mile each way, instead of eight cents a mile one way, is not sustained for the reason already given, that the amendment was wholly immaterial, the return being well enough as it was before the amendment was made. As before stated the amount of the charge was not changed.
The tenth and last objection, that no legal account of the sale was rendered to the plaintiff, is not well founded. The case shows that an account was rendered, and it appears to have been true in fact and legal in form. Exceptions overruled.
Appleton, C. J., Dickerson, Barrows, Danforth and Virgin, JJ., concurred.